T~EATTORNEY             GENERAL
                  OF    ?t-EXAS

PRICE DANIEL
ATTORNEYGENERAL
  the caption.    Montgomery C’ounty was named in the bedy or
  ,the law., but mas not aWed in the caption,.   The Court .said:
                 -0 da find, however, that in the body or
           the Bill there appears for the first   time the
           County or Montgomery as one entitled   to rote up-
           on such local issue.   By reason. 0r the railure
           to give notice in the caption that Montgomery
           was to be added to such list of counties,    we
           think the inclusion  of ,Montgomerg County there-
           inwas wid and inerrmtire.~~
              The case of Ward Cattle and Pasture Company vs.
Qarpe&te&?,       Ter. 103, 200 S.W. 521; oited in your letter,
                   109
is via ,acoord~ with the Winslow oase.   In that case Matagorda
County .*&8 Ineluded    in, ArQale 6964 but ‘was omittea   from the
later Aot without mentionfng the omission in the caption&
The bomt held that the omfesion W that county f%m the cap-
tion, was ,deceptiye and did not Cake the achutf       out of the
p~risloks    ,or then lew.
              All laws which arrested tba pertimqt        atetus or
Qrshge County were superseded by the last ,amendment of Arti-
Olij'@9,64, which was passed 6s House Bill No. 150, Chaptdr
2&i, Acts;of the 4Sth Legisletura,       p. 393, b&y     “Am Act
amendgy AptidLe      6954 or the Perised E+itutes     or Texas or
19.23~~as the s6me has ;b,een heretofore     aaeaded so 7s to per-
mit oertafn   oountfes   to hare a stork   law electis&~   and de-
alsrimg;    an emqrigenoj.n   mat   asptia*   is   strifioieat   to   ux-
prera the smbjeot or the b&11, (Is required by Seat ion 35
ai Artiole  III of the State ~omstitu~ioa.    Oreage County is
mot ramed ,Jn either the aaptisn sr b,od,y of that amendment
*hiah beaame effective  May 7, 1943.
              We are of the opinion that Orange County is not
authorlse& to hold an election    to determine whether horses,
mules, ,jacks, jennets and aattle may run at large in the
oatuty or in amy sub-division    of it, by reason of its ox-
olurioa .fyom the amendment or Article     6954, by the 4Bth
Legislature   in lW3i   Prior legiela~tlre   history on the point
is immaterial ,.                    .


                 Orange County having been omitted ir.mm the
           title  mad alro iron the body of House bill  MO. 150,
           dote of the 48th Legislature,  p. ‘393, amending Ar-
           $i,ole 3854, v. a. s., whlah authorizes  named ooun-
           ties to hoLd eleotioar to determine if horses,




           *
               ,
.   .




        Honorable Orahaii'BZuce - Page 3




                                       BP
                                               Amfste6t




                             ,.. .
                                           ’
                        ,*